IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANGIENEL ASTACIO IRIZARY A/K/A             : No. 105 EAL 2019
ANGIENEL A. VALDEZ AND MOISES              :
VALDEZ,                                    :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
M & R PROPERTY INVESTMENT &                :
MANAGEMENT, LLC, MODESTA                   :
MOLINA, ORLANDO RODRIGUEZ,                 :
MOHAMMAD QUADIR, MOHAMMAD                  :
ASHRA FUZZAMAN, CITYWIDE                   :
COMMUNITY COUNSELING SERVICES,             :
INC., JOSE RUIZ, JOHN DOE                  :
CORPORATIONS, RICHARD ROE                  :
                                           :
                                           :
PETITION OF: CITYWIDE COMMUNITY            :
COUNSELING SERVICES, INC.,                 :
ORLANDO RODRIGUEZ AND MODESTA              :
MOLINA                                     :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.